       Case 2:21-cv-00001-WHA-CSC Document 7 Filed 04/01/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

CHARLES CRENSHAW, #225 358,                  )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )    CASE NO. 2:21-CV-1-WHA-CSC
                                             )
KAY IVEY, GOVERNOR OF THE                    )
STATE OF ALABAMA, et al.,                    )
                                             )
       Defendants.                           )

                                           ORDER

       This case is before the Court on a Recommendation of the Magistrate Judge entered on

March 9, 2021. Doc. 6. There being no timely objections filed to the Recommendation, and after

an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the Court and to prosecute this action.

       Final Judgment will be entered separately.

       Done, this 1st day of April 2021.



                                        /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
